Case 1:20-cv-01432-PAB Document 1-2 Filed 05/19/20 USDC Colorado Page 1 of 4
        Case1:20-cv-03864-GHW
        Case
        Case  1:20-cv-03963-JSR Document
              1:20-cv-03756-GBD Document1-2
                                Document 1-2 Filed
                                         1-2  Filed05/21/20
                                             Filed 05/18/20 Page
                                                   05/15/20 Page111of
                                                            Page   of422
                                                                   of




                      EXHIBIT B
Case 1:20-cv-03963-JSR Document 1-2 Filed 05/21/20 Page 2 of 4
Case 1:20-cv-03963-JSR Document 1-2 Filed 05/21/20 Page 3 of 4
Case 1:20-cv-03963-JSR Document 1-2 Filed 05/21/20 Page 4 of 4
